Citation Nr: 0615104	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.

This claim is on appeal from the Anchorage, Alaska, 
Department of Veterans Affairs (VA) Regional Office (RO).

After a careful review of the record, the Board concludes 
that due process mandates a remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran maintains, in essence, that his service-connected 
diabetes and peripheral neuropathy are worse than currently 
evaluated.  His representative contends that the prior VA 
examination (2001) is stale and a current VA examination is 
needed to assess the veteran's current level of disability.  
The Board agrees.

Moreover, the record shows that the veteran was scheduled for 
a VA examination in January 2004 but failed to report.  He 
was sent a supplemental statement of the case (SSOC) in 
February 2004 noting that he failed to report for the 
examination.  In March 2004, the veteran indicated that he 
was in receipt of the SSOC but had not been notified of the 
date of the examination and requested that the examination be 
rescheduled.  

The claims file does not include a scheduling letter 
directing the veteran to report for an examination.  In light 
of the veteran's prompt assertion that he had never received 
a scheduling letter, his willingness to report for another 
examination, the absence of a verified scheduling letter in 
the file, and giving the veteran the benefit of the doubt, 
the claim will be remanded to schedule another VA 
examination.

However, the veteran is advised that the conduct of the 
medical examination as directed in this remand is necessary 
for a comprehensive and correct adjudication of his claims.  
His cooperation in reporting for the examination is both 
critical and appreciated.  He is further advised that his 
failure to report for the examination without good cause may 
result in the claim being denied.

Next, in this appeal, the veteran was given notice of what 
type of information and evidence he needed to substantiate 
his original claims for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal once the claims were granted.  Now 
that entitlement to service connection has been established 
and he has appealed the level of disability rating assigned, 
additional due process notification based on the standards 
for increased ratings is needed under the Veterans Claims 
Assistance Act (VCAA).  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claims for higher 
ratings, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  Make arrangements for the veteran to 
be afforded (an) appropriate 
examination(s) to determine the nature 
and extent of his service-connected 
diabetes and peripheral neuropathy.  

The claims folder must be made available 
to the examiner(s) in conjunction with 
the examination(s).  Any testing deemed 
necessary should be performed.  The 
examiner(s) should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on 
examination(s) should be noted in the 
report of the evaluation.  

3.  If the veteran fails to report for 
the above examination(s), the claims 
folder should contain documentation as to 
the address to which notice was sent, and 
information as to whether the notice was 
returned as undeliverable.  

4.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


